Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



     
Claim(s) 74-82 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bombardier et al. 2017/0016237.     Bombardier et al. discloses, Figs. 3-5, 9, 12 and 13 for example, a concrete form, (e.g., Fig. 3), comprising:
a first concrete form having a first sidewall 12 and a second sidewall 14 positioned in parallel and spaced relation to each other to define a cavity, with inner surfaces of the first and second sidewalls facing the cavity, a cross tie 16 having opposed first and second ends, wherein the first sidewall is removably secured to the first end of the cross tie and the second sidewall is secured to the second end of the cross tie, and a spacer 34  positioned between the first sidewall and the first end of the cross tie to define a space between the first sidewall and the cross tie, wherein the spacer is connected to the first sidewall and removably connected to the fist end of cross tie;
wherein the spacer comprises a spacer body, (where lead line of 60 touches), having a first side and a dowel portion, (that portion of 60 extending into first sidewall 12), projecting outwardly from the first side and received in a hole in the first sidewall, wherein the first side is wider than the dowel portion and abuts an inner surface of the first sidewall proximate the hole.

Claim(s) 46-62 and 64-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0540478 to Dainelli.     Dainelli discloses, Figs. 1 and 2A for example, a concrete form comprising:

wherein the spacer comprises a spacer body 180 having a first side and a dowel portion 18 projecting outwardly from the first side and received in a hole in the first sidewall, wherein the first side is wider than the dowel portion and abuts an inner surface of the first sidewall proximate the hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






                                                                /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                         







MS
February 10, 2022